Citation Nr: 1639573	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a chronic respiratory disorder, other than asthma, to include chronic obstructive pulmonary disease (COPD). 

2. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to June 1990 and from January 1991 to March 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge during an April 2012 videoconference Board hearing.  A transcript of that hearing has been associated with the Veteran's claims file for the Board's review and consideration.

By a rating decision dated in March 2016, the RO granted service connection for asthma, effective September 22, 2009.  Accordingly, the respiratory issue above has been restated to reflect the remaining issue before the Board. 

This case was previously before the Board in April 2014 when it was remanded for additional development.  It has returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided VA examinations in July 2015.  In each instance, the examiner noted the review of CPRS (Computerized Patient Records System) as well as the claims file.  Unfortunately, a review of the claims file shows that VA treatment records have not been obtained.  A remand is thereby necessary to obtain complete VA treatment records regarding the Veteran's claimed disabilities.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained.

2. Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICAHEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

